OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT 22 O.S. 1967 Supp., 1343 [22-1343] AND 22 O.S. 1967 Supp., 1344 [22-1344] DO NOT CHANGE THE LAW RELATING TO FALSE ARREST IN THAT, PRIOR TO ITS ENACTMENT IF A PERSON WAS STEALING ANOTHER'S PROPERTY, THE OTHER PERSON WAS JUSTIFIED IN DETAINING THE SUSPECT FOR A REASONABLE LENGTH OF TIME FOR THE PURPOSE OF INVESTIGATION IN A REASONABLE MANNER AND IN EFFECT THIS IS ALL THAT IS PROVIDED FOR IN THE STATUTES. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT 22 O.S. 1967 Supp., 1343 [22-1343] DOES NOT VIOLATE THE SEARCH AND SEIZURE PROVISIONS OF EITHER THE OKLAHOMA OR THE UNITED STATES CONSTITUTIONS, IN THAT ONLY UNREASONABLE SEARCHES AND SEIZURES ARE FORBIDDEN AND WHETHER A SEARCH AND SEIZURE IS UNREASONABLE MUST BE DETERMINED AS A JUDICIAL QUESTION IN VIEW OF ALL THE CIRCUMSTANCES OF EACH PARTICULAR CASE. IT IS ALSO THE OPINION OF THE ATTORNEY GENERAL THAT THE PORTION OF 22 O.S. 1967 Supp., 1344 [22-1344] WHICH CREATES A PRESUMPTION OF CONCEALMENT WITH THE INTENTION OF COMMITTING A WRONGFUL TAKING WHEN A PERSON CONCEALS UNPURCHASED MERCHANDISE IS VALID IN THAT THE LEGISLATURE MERELY GAVE THE EVIDENCE OF CONCEALMENT OF UNPURCHASED MERCHANDISE ITS NATURAL PROBATIVE FORCE. IT IS, HOWEVER, THE OPINION OF THE ATTORNEY GENERAL THAT THE LATTER PORTION OF 22 O.S. 1967 Supp., 1344 [22-1344] VIOLATES THE SEARCH AND SEIZURE PROVISIONS OF THE OKLAHOMA AND UNITED STATES CONSTITUTIONS IN ATTEMPTING TO LEGALIZE AN UNLAWFUL SEARCH ON THE BASIS OF THE EVIDENCE FOUND IN THE SEARCH. THEREFORE, THAT PORTION OF 22 O.S. 1967 Supp., 1344 [22-1344] WHICH STATES THAT, "* * * THE FINDING OF SUCH UNPURCHASED MERCHANDISE CONCEALED UPON THE PERSON OR AMONG THE BELONGINGS OF SUCH PERSON SHALL BE CONCLUSIVE EVIDENCE OF REASONABLE GROUNDS AND PROBABLE CAUSE FOR THE DETENTION IN A REASONABLE MANNER AND FOR A REASONABLE LENGTH OF TIME, OF SUCH PERSON BY A MERCHANT, HIS AGENT OR EMPLOYEE, * * *" IS HERBY RULED UNCONSTITUTIONAL AND INVALID. CITE: ARTICLE II, SECTION 30 (CHARLES OWENS)